Citation Nr: 0934348	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected left eye macular scar as a 
result of choroiditis from July 26, 2002 to April 4, 2004.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a service-connected left eye macular scar as a 
result of choroiditis from April 5, 2004 to March 4, 2007.

3.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected left eye macular scar as a 
result of choroiditis from March 5, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO granted 
service connection for a left eye macular scar resulting from 
choroiditis to which it assigned a noncompensable (zero 
percent) initial evaluation effective from July 26, 2002.  
The Veteran contested the initial disability evaluation 
assigned.

In October 2006, the Board remanded this matter for further 
development of the evidence.  Subsequent to the Board's 
remand, the RO assigned a 10 percent disability evaluation 
for a left eye macular scar resulting from choroiditis 
effective July 26, 2002, a 20 percent evaluation effective 
April 5, 2004, and a 30 percent evaluation effective March 5, 
2007.  Although each increase represents a grant of benefits, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, this matter continues before the Board.

The Board observes that in October 2006, the Board also 
remanded the issue of entitlement to service connection for 
cataracts of the left eye to include as secondary to the 
service-connected macular scar of the left eye for the 
issuance of a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  In May 2008, the RO issued a 
statement of the case.  The Veteran, however, has not 
perfected an appeal, and this matter is not before the Board.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2008) 
(detailing the procedures and time limitations for appealing 
unfavorable RO determinations to the Board).


FINDINGS OF FACT

1.  Before April 5, 2004, the Veteran's left eye disability 
was manifested by no more than visual acuity with correction 
of 20/80 in the left eye and 20/30 in the right eye and no 
active pathology regarding choroiditis.

2.  From April 5, 2004 to March 4, 2007, the Veteran's left 
eye disability was manifested by no more than best corrected 
visual acuity of 20/200 in the left eye and 20/20 in the 
right eye with no sign of active choroiditis.

3.  From March 5, 2007, the Veteran's left eye disability was 
manifested by no more than light perception only in the left 
eye and best corrected visual acuity of 20/20 in the right 
eye with no sign of active choroiditis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected left eye macular scar as a result of choroiditis 
have not been met for the period before April 5, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.84a, Diagnostic Code 6005-6077 (2008).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service-
connected left eye macular scar as a result of choroiditis 
have not been met for the period between April 5, 2004 and 
March 4, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.84a, Diagnostic Code 6005-6077 
(2008).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected left eye macular scar as a result of choroiditis 
have not been met for the period from March 5, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.84a, Diagnostic Code 6005-6077 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in September 2002 and October 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The Board observes that the Court issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  As the 
increased rating issue decided herein involves a disputed 
initial rating, Vazquez-Flores need not be discussed.  That 
case does not apply to initial rating claims.  In any event, 
that case was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA medical records, and private medical 
records.  The Veteran, moreover, was afforded several VA 
medical examinations in furtherance of the claim for 
increase.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Staged ratings may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected left eye macular scar 
resulting from choroiditis has been rated 10 percent 
disabling from July 26, 2002, 20 percent disabling from April 
5, 2004, and 30 percent disabling from March 5, 2007 under 
the provisions of Diagnostic Code 6005-6077.  38 C.F.R. 
§§ 4.20, 4.84a.  

Diagnostic Code 6005 pertains to choroiditis.  38 C.F.R. 
§ 4.84a.  Diagnostic Codes 6000 to 6009 are rated similarly.  
Id.  The pertinent disabilities, in chronic form, are rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating is 10 
percent.  Id.  Diagnostic Codes 6061 to 6079 pertain to 
impairment of central visual acuity.  Diagnostic Codes 6080 
concerns impairment of field vision.  Id.

An October 2002 report of M.T. Cox, M.D., the Veteran's 
private physician, revealed that visual acuity with 
correction was 20/30 in the right eye and 20/80 in the left 
eye.  There was a left macular scar.  Dr. Cox asserted that 
the Veteran's macular scar was unchanged and did not appear 
to be progressing.  In a March 2003 written statement, Dr. 
Cox indicated that the Veteran's left macular scar was stable 
and unchanged since the Veteran's last visit.

In January 2004, uncorrected visual acuity was 20/40 in the 
right eye and 20/80 in the left eye.  Corrected visual acuity 
was 20/20 in the right eye and 20/100 in the left eye.  

On VA eye examination that took place on April 5, 2004, right 
eye visual acuity was 20/20, and left eye visual acuity was 
20/200 eccentrically.  There was a mild afferent papillary 
defect in the left eye.  There was a large macular scar in 
the left eye.  The examiner diagnosed a stable left eye 
macular scar.  There was normal tension glaucoma.  The 
increased false negatives on the Veteran's left Humphry 
visual field were likely due to advanced glaucoma in the left 
eye.

On March 5, 2007, the Veteran was afforded another VA eye 
examination.  On examination, the Veteran complained of foggy 
and blurred vision.  The Veteran was said to be using eye 
drops for glaucoma bilaterally three times a day.  The best 
corrected visual acuity was 20/25 in the right eye, and there 
was light perception only in the left eye.  Indeed, vision 
was less than 5/200 in the left eye.  The examiner indicated 
that the Veteran suffered from chronic open angle glaucoma in 
both eyes, that the Veteran had a history of a retinacular 
scar of the left eye with a history of trauma to that eye, 
and a macular scar of unclear etiology.  The examiner 
commented that the Veteran had light perception only in the 
left eye and that there was efferent pupillary defect in the 
left eye.  The Veteran's remote left eye injury left him with 
poor vision in that eye as well as a scar.  There was cupping 
consistent with glaucoma bilaterally.  Pressure measures 
measured 13 and 14 mmHg in the right eye and 14 mmHg in the 
left eye.  The examiner's impression was of, in pertinent 
part, macular left eye scar and open angle glaucoma 
bilaterally.

In September 2007, a VA physician conducted a review of the 
record.  He indicated that in January 2004, uncorrected 
visual acuity was 20/40 in the right eye and 20/80 in the 
left eye.  Corrected visual acuity was 20/20 in the right eye 
and 20/100 in the left eye.  In April 2004, best corrected 
right eye vision was 20/20, and best corrected left eye 
vision light perception was 20/200.  A large left macular 
scar was noted.  Left eye visual loss was said to be, at 
least as likely as not, caused by inflammatory choroiditis.

On March 2008 VA eye examination, the Veteran indicated poor 
left eye vision and poor left eye peripheral vision.  There 
was also a central blind spot.  Right eye unaided distant 
vision was 20/40-, unaided near right eye vision was 20/100.  
Aided right eye vision was 20/20, and aided right eye near 
vision was 20/35.  Left eye unaided distant vision was 5/400, 
and left eye near unaided vision was <20/400.  Left eye aided 
distant vision was 5/400, and aided left eye near vision was 
<20/400.  Regarding the left eye, the examiner indicated that 
it was severely constricted with a blind spot centrally.  

On September 2008 VA eye examination, best corrected distant 
vision of the left eye was 5/120 using periphery.  The best 
corrected near left eye vision was 20/800 using peripheral 
vision.  The pupil showed an afferent pupillary defect of the 
left eye.  The examiner diagnosed a left eye macular scar, 
bilateral glaucoma, a moderate left eye cataract, and status-
post right eye cataract surgery.  The examiner commented that 
a Goldman visual field conducted in March 2008 showed no left 
eye inferior visual field with severe constriction 
supranasally and moderate to severe constriction to 35 
degrees supratemporally as well as multiple blind spots 
within the remaining visual fields.  There was a question as 
to fluctuating visual acuity of the left eye.  In January 
2004, best corrected left eye vision was 20/80, and in April 
2004, best corrected best eye vision was 20/200 and a 
notation of light perception only.  That was because the 
Veteran had a very small area of left eye visual field 
remaining, according to the examiner.  The Veteran had to 
spend a considerable amount of time to pick out the letters 
on the chart, so when testing reflected left eye visual 
acuity of 5/125, the Veteran spent a considerable amount of 
time to reach results at that level.  The Veteran's vision 
might, according to the examiner, be declining due to the 
worsening of the left macular scar with age as well as the 
constriction of the visual fields due to glaucoma.  

In February 2009, a VA report indicated that Goldman visual 
field perimetry was 70 degrees temporally, 60 degrees 
nasally, 45 degrees superiorly, and 15 degrees inferiorly 
with respect to the left eye.  

Applying the facts outlined above to the applicable law and 
regulations, an evaluation in excess of 10 percent is not 
warranted before April 5, 2004 because no active pathology 
regarding choroiditis was indicated and there was visual 
acuity with correction was 20/30 in the right eye and 20/80 
in the left eye warranting no more than a 10 percent 
evaluation under Diagnostic Codes 6079.  Id.; see also 
38 C.F.R. § 4.84a, Table V.

The Board will now examine whether an increased rating is 
warranted for the period between April 5, 2005 and March 4, 
2007.  During that period, the best corrected visual acuity 
in the right eye was 20/20, and the best corrected visual 
acuity was 20/200 in the left eye.  Pursuant to these 
results, a 20 percent evaluation is warranted under 
Diagnostic Code 6077.  38 C.F.R. § 4.84a, Diagnostic Code 
6077; Table V.  A 10 percent rating cannot be combined under 
Diagnostic Code 6005, because active pathology has not been 
shown regarding choroiditis.  38 C.F.R. § 4.84a.  The Board 
need not consider an evaluation under a provision related to 
the impairment of visual fields because any such impairment 
was attributed to glaucoma for which service connection is 
not in effect.

As of March 5, 2007, the poorest aided right eye near vision 
was 20/35 and the poorest aided right eye distant vision was 
20/20.  Regarding the left eye, at worst, the Veteran, in 
essence, had light perception only.  Under the established 
criteria, no more than a 30 percent evaluation is warranted 
under Diagnostic Code 6070.  38 C.F.R. § 4.84a, Table V.  A 
10 percent rating cannot be combined under Diagnostic Code 
6005, because active pathology has not been shown regarding 
choroiditis.  38 C.F.R. § 4.84a.  The Board observes that 
although impairment of left eye field vision has been shown, 
an evaluation under one of the applicable provisions for 
impairment of visual field is not warranted, as an evaluation 
is excess of 30 percent is not available for a single eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  In any event, loss 
of the temporal half or nasal half of field vision has not 
been shown with regard to the Veteran's left eye.  Moreover, 
concentric contraction of the left visual field has not been 
diagnosed.  In sum, an evaluation in excess of 30 percent 
from March 5, 2007 is not warranted under any potentially 
applicable diagnostic code.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has not considered the Veteran's claim under C.F.R. § 
3.321(b)(1).  Accordingly, the Board will address whether 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for such 
consideration is warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left eye disability is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
left eye disability with the established criteria found in 
the rating schedule for an eye disability shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria consider impairment in visual acuity and limitation 
in visual fields.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for left eye 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the left eye 
disability in itself has markedly impacted his ability to 
perform a job.  The Board observes that the Veteran is 
elderly, and his ability to work has not been specifically 
addressed by VA examiners or other medical professionals.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected left eye macular scar as a result of 
choroiditis from July 26, 2002 to April 4, 2004 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a service-connected left eye macular scar as a result of 
choroiditis from April 5, 2004 to March 4, 2007 is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for a service-connected left eye macular scar as a result of 
choroiditis from March 5, 2007 is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


